Citation Nr: 9918488	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  97-00 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (R0) in 
Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for right inguinal 
hernia.

2.  Entitlement to service connection for a nerve problem of 
the right lower back and hip.

3.  Entitlement to service connection for a muscle tear of 
the right shoulder.

4.  Entitlement to service connection for a skin disorder, 
claimed as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 1967 
and again from October 1990 to June 1991.  He also had 23 
years of inactive duty with the Army Reserves. 

In July 1992, the RO denied the veteran's claims for service 
connection for a nerve problem of the right lower back and 
hip, a muscle tear of the right shoulder, and claimed right 
inguinal hernia.  The veteran submitted a Notice of 
Disagreement (NOD) in October 1992, and a Statement of the 
Case (SOC) was issued that November, but the veteran did not 
perfect an appeal at that time.   

In September 1993, the RO again denied service connection for 
a right inguinal hernia, finding that the veteran had 
undergone a hernia repair prior to activation for service in 
Operation Desert Storm, and that, while he may have had some 
residual tenderness just prior to release from active duty, 
there was no indication of aggravation or additional 
disability caused by his military service.  In June 1994, the 
RO denied the veteran's claim for service connection for a 
skin rash secondary to Agent Orange exposure, finding that he 
did not have any of the conditions which were presumed to be 
associated with exposure to herbicides.  The veteran did not 
appeal either of those decisions.

The present appeal arises from an April 1996 RO rating 
decision which appears to have reopened and then denied the 
veteran's claims for service connection for a right inguinal 
hernia, nerve problems of the right lower back and hip, a 
muscle tear of the right shoulder, and a rash claimed as 
secondary to exposure to Agent Orange. 


During the course of his appeal, the veteran has also 
asserted that his skin disorder is due to contact with fuel 
and chemicals during his second period of active duty.  While 
the RO appears to have summarily denied direct service 
connection in its June 1994 decision, the Board finds that 
only the issue of service connection for a skin rash as 
secondary to Agent Orange has been developed for appellate 
review.  As the issue of direct service connection for a skin 
disorder, under a fuel-and-chemicals exposure theory, has not 
been developed for appeal, it cannot be addressed by the 
Board at this time and must be referred to the RO for action 
deemed appropriate.  

The issue of service connection for right inguinal hernia 
will be addressed in the Remand portion of this decision.


FINDINGS OF FACT

1.  The veteran's assertion that he currently has nerve 
problems of the right lower back and hip, and a muscle tear 
of the right shoulder, which are both related to service is 
not supported by any medical evidence that would render the 
claims for service connection for those disabilities 
plausible under the law.

2.  The veteran had active service in Vietnam during the 
Vietnam era.

3.  The veteran has not been diagnosed with chloracne or any 
other skin disability recognized by VA as etiologically 
related to exposure to herbicide agents used in Vietnam.

4. No medical evidence has been submitted to show that the 
veteran is suffering from a skin problem due to inservice 
exposure to Agent Orange.  The veteran has not submitted 
competent evidence sufficient to justify a belief by a 
fair and impartial individual that he has presented a 
plausible claim of service connection for prostate 
carcinoma due to Agent Orange exposure.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for nerve problems of the right lower back 
and hip.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has not submitted a well-grounded claim for 
service connection for a muscle tear of the right shoulder.  
38 U.S.C.A. § 5107 (West 1991).

3.  The veteran has not submitted a well-grounded claim for 
service connection for a rash as secondary to exposure to 
Agent Orange.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1116, 
5107, 7104 (West 1991 & Supp 1998); 38 C.F.R. § 3.303, 
3.307(a), 3.309(a), (e) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background 

Service records indicate that the veteran had active service 
in the Republic of Vietnam during the Vietnam era.

Upon his March 1965 examination prior to entrance into 
service, the veteran's upper extremities and skin were 
evaluated as normal.  In addition, there were no neurologic 
abnormalities or problems noted regarding the spine and 
musculo-skeletal system.  On his report of medical history, 
the veteran reported that he had no prior history of problems 
with a bone, joint, or other deformity, no history of a trick 
shoulder, and no problems with neuritis.  He also noted that 
he never wore a back brace or back support.  A physician's 
note indicated that the veteran had suffered a muscle pull in 
his back for which he had received unemployment compensation 
in December 1964.  It was noted that he had no symptoms at 
the present time.  

Service medical records from the veteran's first period of 
active duty include a July 1965 record that noted he had an 
old history of back pain.  A December 1965 record indicated 
that he had a long history of back trouble, which had shown 
marked improvement.  X-rays revealed no significant 
abnormality, and treatment was discontinued.  On a January 
1966 health record, a history of the 1964 back injury, 
described as a  hyperextension-type of injury, was again 
reported.  The veteran reported difficulty with heavy lifting 
since that incident as well as current pain the mid low back 
with strenuous activity.  On physical examination, the back 
had a full range of motion, and deep tendon reflexes (DTRs) 
were normal.  A December 1966 record indicated that the 
veteran was placed on profile for a low back strain (right 
flank muscle).  

At the time of his May 1967 report of examination prior to 
separation, the veteran's upper extremities and skin were 
evaluated as normal.  The evaluation also revealed no 
neurologic defects or problems with the spine and 
musculoskeletal system.  On his May 1967 report of medical 
history, the veteran noted no prior problems with skin 
diseases, painful or trick shoulder, recurrent back pain, or 
neuritis,  He also indicated that he had never worn a back 
brace. 

On a January 1979 report of examination for enlistment in the 
Army Reserve, the veteran was evaluated as normal.  He was 
found to be physically qualified to participate in all U.S. 
reserve duties.  On his January 1979 report of medical 
history, he specifically denied any problems with skin 
diseases, bone or joint deformity, trick shoulder, recurrent 
back pain, or neuritis.  A January 1981 examination report 
and report of medical history indicated similar findings.

An August 1982 medical record from the Fort Story Dispensary 
showed that the veteran was treated for complaints of a 
pulled muscle in the right hip.  He stated that he was 
pulling some fuel bags and felt a twinge in the right leg.  
The treating physician observed that the right hip showed no 
point tenderness, no muscle spasm, full range of motion, and 
no crepitus.  Straight leg raising (SLR) was negative.  The 
assessment included hip pain.  A March 1984 record from the 
Fort Story Dispensary shows that the veteran was treated for 
complaints of pain on lifting while at summer camp.  
Observation revealed right surgical scar, for hernia, without 
tenderness or scrotal mass. The assessment included possible 
abdominal strain.  Examination reports dated in March 1985 
and June 1989 show that the veteran was evaluated as normal 
in all pertinent areas.  Corresponding reports of medical 
history did not show that the veteran noted any problems with 
the skin, hip, back, or shoulders.

On a March 1991 examination for redeployment from "DS" 
(Desert Storm) the clinical evaluation was normal in all 
pertinent areas.  On the report of medical history, the 
veteran reported a positive history of broken bones but 
checked "no" for skin diseases, painful or trick shoulder, 
and recurrent back pain.  In notes, the veteran indicated 
that, while lifting, he experienced right flank pain down to 
the groin area.  Notes also indicated that a hernia on right 
had been repaired in June 1990 at the Preston Memorial 
Hospital.

On a May 1991 medical examination for demobilization, the 
veteran checked "no" in response to a question whether he 
had a rash, skin infection, or sores. 

In August 1991, the veteran submitted a claim for service 
connection for problems including a nerve problem in the 
right lower back and hip, a muscle tear in the right 
shoulder, and a rash due to Agent Orange.  He reported that 
he had received treatment for his shoulder in Hawaii between 
1965 and 1967, and that he had undergone treatment for his 
right lower back in Vietnam between 1965 and 1967. 

In an October 1991 statement, the veteran reported that his 
only treatment since separation from service had been at the 
VA hospital at Clarksburg, West Virginia.

The report of a Persian Gulf examination by VA, dated in 
January 1995, showed that the veteran was evaluated as 
clinically normal in all pertinent areas.  The summary of 
defects included dermatitis and a history of microscopic 
hematuria that was negative on workup.  The report of a 
Persian Gulf Registry database showed that the veteran 
reported recurrent pruritus and rash on the chest, forehead, 
and neck, as well as a backache in the lower back.  He also 
reported pelvic pain, described as right groin pain, since 
returning from Desert Storm.    

A VA outpatient treatment record dated in January 1995 showed 
that the veteran came in as followup to a PG (Persian Gulf) 
examination.  He was treated for complaints including history 
of microscopic hematuria and dermatitis or recurrent pruritic 
lesions on the head, chest, and back.

A January 1995 VA outpatient treatment record showed that the 
veteran was treated for complaints of recurrent erythematous 
pruritic lesions on forehead, chest, and back.  Red scaling 
noted on the forehead, eyebrows, and chest was diagnosed as 
seborrheic dermatitis.  Scaling on the palm and foot was 
diagnosed as eczema.  Medications were prescribed.

VA outpatient treatment records from March and September 1995 
indicate that the veteran had ongoing complaints of hematuria 
with a history of right flank pain.  A September record also 
noted contact dermatitis of the hands.

September 1995 VA X-rays of the lumbar spine revealed mild 
levo-scoliosis of the spine.  It was noted that prominent 
osteophytes had formed on the right lateral border of L1 and 
L2, and that the height of L1 is slightly diminished, 
suggesting previous trauma.  Disc spaces are reportedly 
maintained.  The impression was degenerative changes at the 
L1-L2 level which may be post-traumatic.

A November 1995 VA outpatient treatment record showed that 
the veteran was treated for complaints of microscopic 
hematuria with right flank pain.  Symptoms reportedly 
included pain in the right back at the costal margin, right 
posterior axillary line, and the veteran reported having the 
pain since at least 1991.  The examiner noted that 
microhematuria was not seen on that day and that the 
veteran's penis, testicles, and groin area were within normal 
limits.  The assessment was that the pain was not due to 
genito-urinary tract problem but rather was likely due to 
vertebral osteophytes of L1 and L2.


On a February 1996 VA outpatient treatment record, it was 
noted that the veteran reported his hands had been breaking 
out with an itchy rash that was not relieved by cream.  The 
assessment included dermatitis on both hands.

A November 1996 VA outpatient treatment record indicated that 
the veteran was observed with dry, cracked palms assessed as 
dry skin, eczema.

In a December 1996 statement, the veteran stated that he had 
a skin disorder that included rashes, sores over his entire 
body, itching, and dry skin. 

In a statement on his December 1996 VA Form 9 (Appeal to 
Board of Veterans' Appeals), the veteran reported that his 
right lower back and hip complaints were caused by an injury 
that occurred while he was in Vietnam in 1966-1967.  He noted 
that he was treated at the field hospital and that the 
service medical records should clearly state this injury.  
The veteran also reported that he injured his right shoulder 
muscle while lifting a freezer when he was with the casual 
company at Schofield Army Base in 1966.  He stated that the 
base hospital should have service medical records to support 
his claim.  Regarding his skin disorder, the veteran claimed 
that he had a skin rash due to Agent Orange that has been 
going on since 1966.  He stated that the rash covered his 
entire body "off and on," and that the medical records 
should reflect that he had been treated for the condition 
"off and on."

A December 1996 VA outpatient treatment record showed 
treatment for dermatitis of both hands.  The veteran reported 
complaints that the skin on his hands has been itchy, dry, 
and breaking open since 1991.  Physical examination revealed 
itching and flaking of skin on both palms.

A March 1997 record indicated that the veteran should consult 
with dermatology for dermatitis of both hands.


Upon VA examination of the skin in August 1997, the veteran 
reported difficulty with the palms of his hands 
intermittently since late 1991 and early 1992.  Steroid cream 
reportedly provided no relief.  Symptoms included cracking, 
itching, and peeling, primarily on the palms but occasionally 
on the fingers as well.  The veteran noted that he believed 
that rash was caused by spilling fuel on this hands during 
his service in the Persian Gulf.  The veteran also stated 
that he had had a rash on the face for the past 10 years that 
would develop when he did not use salve.  Objective findings 
included some hyperkeratosis on the palms of the hands, that 
the examiner thought was primarily the atopic type.  The 
examiner found that the symptoms were mild and that there was 
no sign of fissuring.  Physical examination of the rest of 
the body revealed some changes of poikiloderma Civatte around 
the neck, with no abnormal findings in the scalp, face, 
chest, etc.  The diagnosis included atopic dermatitis of the 
hands, poikiloderma Civatte of the neck (chronic sun damage 
to the skin), and no other disease found in the head and neck 
area.

On his August 1997 VA examination for neurological disorders, 
the veteran reported that he has had episodes of rash 
involving his chest.  He described the rash as red raised 
spots, which might appear and stay on for several weeks.  It 
was noted that the veteran did not have any at that time.  
The veteran also noted problems attaining an erection.  Upon 
physical examination, the examiner found that the veteran's 
strength was normal in all four extremities and that his 
sensory findings were also normal.  Lumbar and cervical range 
of motion were found to be within normal limits.  The 
examiner noted that the veteran had no obvious rash.  In 
discussion notes, the examining physician indicated that the 
veteran had a number of somatic complaints which he has had 
since returning from the Gulf war, and that the veteran's  
neurological examination was found to be nonfocal.  He also 
reported that, clinically, the veteran did not have evidence 
of lumbosacral radiculopathy or myelopathy that could be 
contributing to his sexual dysfunction.  

At an August 1997 VA examination for mental disorders, the 
physician noted that the veteran had some somatic 
preoccupation, such as being convinced that he has a hernia 
in the right inguinal region because he has a dragging 
feeling down there.  It was noted that the veteran stated 
that his primary physician had checked him out and assured 
him that he did not have a hernia.  The examiner indicated 
that he wondered whether the veteran has some hypochondriacal 
symptoms at this time.  The veteran noted that he took 
ibuprofen for back pain, which he attributed to arthritis.  
The diagnosis included chronic back pain.

On an August 1997 VA examination of the joints, the veteran 
reported that his right shoulder ached anteriorly and 
superiorly, with no history of any precipitating cause or 
injury.  Subjective complaints included pain in the right 
shoulder with activity.  It was reported that the veteran 
noted no objective swelling in his joints and that he had had 
no skin rash.  Range of motion testing revealed that he had 
flexion to 180 degrees, abduction to 180 degrees, internal 
and external rotation to 90 degrees, and adduction to 45 
degrees.  X-rays of the shoulders were reportedly normal.  
The diagnosis included mild bursitis with rotator cuff 
tendinitis of the right shoulder.  The examiner noted that he 
found that the veteran's major impairment seemed to be his 
right elbow, and that otherwise he found no disability or 
impairment present in the veteran as to the shoulders.  He 
also reported that the veteran did not have any muscle 
disease and that he demonstrated no loss of muscle bulk and 
no muscle atrophy.  

II.  Analysis

Regarding the veteran's appeal concerning service connection 
for a nerve problem of the lower back and hip, a muscle tear 
of the right shoulder, and a skin rash  secondary to exposure 
to herbicides, the threshold question to be answered is 
whether he has presented well-grounded claims.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  If he has not, the claims must fail and there is no 
further duty to assist in their development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 
118 S. Ct. 2348 (1998).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims (formerly known as the United States Court of Veterans 
Appeals) which made clear that it would be error for the 
Board to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  

The Court has also held that, in order to establish that a 
claim for service connection is well-grounded, there must be 
competent evidence of:  (1) a current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a link or a connection) between the in-service 
injury or aggravation and the current disability.  Competent 
medical evidence is required to satisfy this third prong.  
See Elkins v. West, 12 Vet. App. 209, 213 (1999) (en banc), 
citing Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table), and Epps, 
supra.  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. § 5107] provides that [the claim] must 
be accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  In addition, 
certain diseases, when manifest to a degree of 10 percent or 
more within one year after the veteran's separation from 
military service, may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. 
§ 3.307(d).

A.  Service Connection for Nerve Problems
of the Right Lower Back and Hip

The veteran contends that he has a disability of the nerves 
in the right lower back and hip due to an injury during 
service in Vietnam in 1966 or 1967.  He states that service 
medical records should show that he had treatment for this 
injury at a field hospital. 

Turning to the evidence of record, the Board notes that the 
veteran was treated for complaints of back problems during 
his first period of active duty.  Specifically, the service 
medical records show that he had an ongoing history of back 
pain from a pulled back muscle prior to service in 1964, as 
documented in the March 1965 report of examination prior to 
entry into service and in service medical records dated in 
July 1965, December 1965, and January 1966.  Records also 
show that the veteran was treated for pain in the mid low 
back with strenuous activity (January 1966) and that he was 
placed on profile for a low back strain (right flank muscle) 
in December 1966.  The Board finds it pertinent, however, 
that the veteran was evaluated as normal on his May 1967 
examination prior to separation, and that the veteran himself 
checked "no" next to recurrent back pain on his May 1967 
report of medical history.  While the veteran had some 
musculoskeletal back problems during his first period of 
service, these problems do not appear to involve nerves in 
the veteran's back and hip.  Additionally, there is no 
indication that the musculoskeletal problems were present at 
separation from active duty or for many years thereafter. 

The Board notes that records detailing medical treatment 
after separation from service fail to show any evidence of 
ongoing back problems.  Examination reports dated in January 
1979 and January 1981 show that the veteran's back and 
neurological system were evaluated as normal.  In addition, 
the veteran did not note any problems with recurrent back 
pain or neuritis on reports of medical history associated 
with these examinations.  While the veteran was treated at 
the Fort Story Dispensary for right hip pain in August 1982 
and for a possible abdominal strain in March 1984, the 
records do not show that the veteran injured the nerves in 
his back during service with the Army Reserve.  Examination 
reports and reports of medical history dated in March 1985 
and June 1989 show that the veteran was evaluated as normal 
in all pertinent areas, and that no back or hip problems were 
reported.     

Records from the veteran's second period of active duty, in 
Operation Desert Storm, show no treatment for problems 
related to his back, and the veteran has not asserted that he 
injured his back during that period.  We note that, while an 
examination report dated in March 1991 showed that the 
veteran had complaints of right flank pain down in the groin 
area, related notes tied these complaints to possible 
problems with the right-side hernia and not to any nerve 
problem in the back and hip.  In fact, that examination 
report specifically evaluated the veteran's back and 
neurological system as normal.   

While the veteran asserted that he had a nerve problem in the 
right lower back and hip in August 1991, subsequent treatment 
records and an examination have not revealed the presence of 
any nerve disorder.  The Board notes that medical records did 
show that the veteran was treated for other problems related 
to the back, including complaints of hematuria, a history of 
right flank pain, and a backache.  Findings included history 
of hematuria (January, March, and September 1995), prominent 
osteophytes and degenerative changes at L1-L2 (September 
1995), microscopic hematuria likely due to vertebral 
osteophytes of L1 and L2 (November 1995), and back pain 
(August 1997).  There is no medical evidence on file 
indicating that any of these diagnosed disorders was related 
to the veteran's periods of service. 

In order to address the veteran's complaints of a current 
nerve disorder, he was given a VA examination for neurologic 
disorders in August 1997.  On physical examination, findings 
included normal strength in all four extremities, normal 
sensory examination, and range of motion of the lumbar spine 
within normal limits.  The Board finds it pertinent that the 
neurological examination was found to be nonfocal, and that 
the examiner reported that the veteran did not have any 
evidence of lumbosacral radiculopathy or myelopathy.  

In summary, the Board finds that, although the veteran had 
some musculoskeletal back problems during his first period of 
service, these problems did not involve nerves in his back.  
In addition, the record contains no indication that these 
problems resulted in a chronic disability.  From the time of 
separation from his first period of service in 1967, to the 
date the veteran submitted his claim for service connection 
in 1991, an interval of more than 20 years, there is no 
evidence indicating that the veteran has ever had a nerve 
disorder of the right lower back and hip.  Since he submitted 
his claim in 1991, there has never been any medical evidence 
associated with the claims file to support a determination 
that the veteran currently has a nerve disorder of the low 
back and hip.  In fact, as noted above, the August 1997 
examination for neurological disorders found that the veteran 
was essentially normal.

Furthermore, no competent medical evidence has otherwise been 
presented to show a causal nexus between the inservice back 
complaints (which are not disputed) and the veteran's claim 
of a nerve disorder today.  Similarly, no medical evidence on 
file connects the veteran's currently diagnosed lumbar 
osteophytes to his periods of service.  In cases such as 
this, where a medical diagnosis and competent medical 
evidence of inservice causation are essential, the veteran's 
lay statements alone are not sufficient to establish a well-
grounded claim for service connection.  See Espiritu, supra.  
The veteran's statements have been considered, but as 
previously noted, he is not competent to testify as to 
medical diagnosis or causation.

As to the veteran's personal belief that the claimed 
condition is related to service, as indicated above, when the 
question involved does not lie within the range of common 
experience or common knowledge, but requires special 
experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
diagnosis or causation require such expertise.  The Board 
does not doubt the sincerity of the veteran's belief in the 
validity of his contentions, but he does not meet the burden 
of presenting evidence of a well-grounded claim merely by 
presenting his own testimony because, as a lay person, he is 
not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998), cert. denied, 119 S. Ct. 404 
(1998).  See also Espiritu, supra; Moray v. Brown, 5 
Vet.App. 211 (1993); Grottveit, supra.

Without competent medical evidence indicating both the 
existence of current nerve disorder of the low back and hip, 
and inservice causation, the veteran has failed to satisfy 
the requirements for a well-grounded claim for this 
disability, as set out in the judicial precedent in Caluza, 
supra, and as imposed by 38 U.S.C.A. § 5107(a) (West 1991).  
In view of this, there is no duty to assist the veteran 
further in the development of this claim, and the Board does 
not have jurisdiction to adjudicate it.  Boeck v. Brown, 6 
Vet.App. 14 (1993), Grivois v. Brown, 6 Vet.App. 136 (1994).  
Since a claim that is not well grounded does not present a 
question of fact or law over which the Board has 
jurisdiction, the claim for service connection for a 
disability of the nerves of the back and hip must be denied.

B.  Service Connection for a Muscle Tear
of the Right Shoulder

The veteran has asserted that he has a muscle tear in the 
right shoulder that occurred while lifting a freezer at 
Schofield Army Base in 1966.  He has stated that the base 
hospital should have service medical records to support this 
claim.

We have carefully noted the veteran's report of treatment 
following an injury in 1966, but a review of the service 
medical records from his first period of active duty reveals 
no complaints or findings indicative of a problem with the 
right shoulder muscles.  On his March 1967 report of medical 
examination prior to separation, his upper extremities were 
evaluated as normal.  In his report of medical history, he 
checked "no" for painful or trick shoulder.  Review of 
medical records from the veteran's years of service with the 
Army Reserve also fails to reveal any evidence that he 
experienced a problem with his right shoulder.  As noted in 
the facts above, the reports of examination show that the 
upper extremities were consistently evaluated as normal, and 
the reports of medical history indicate that the veteran 
himself never indicated a history of a painful or trick 
shoulder.  The Board also finds that the March 1991 report of 
medical examination and the service medical records from the 
veteran's most recent period of active duty for Operation 
Desert Storm fail to reveal any evidence that the veteran had 
a problem with his shoulder.

The first indication that the veteran had a problem with his 
shoulder was in the August 1991 claim for service connection.  
Subsequent medical records on file do not show that the 
veteran ever had treatment for these complaints.  

The only medical evidence on file regarding right shoulder 
problems is found in the veteran's August 1997 VA examination 
of the joints.  The Board notes that, while he reported that 
his right shoulder hurt with activity and ached anteriorly 
and superiorly, with no history of precipitating cause or 
injury, the examiner found that the veteran had no objective 
swelling in the joints, that range of motion of the shoulders 
was full, and that X-rays of the shoulders were normal.  He 
also found that the veteran did not have any muscle disease 
and that he demonstrated no loss of muscle bulk and no muscle 
atrophy.  Although the diagnoses included mild bursitis with 
rotator cuff tendinitis of the right shoulder, the examining 
physician noted that he found that the veteran's major 
impairment seemed to be his right elbow and that otherwise he 
found no disability or impairment present as to the 
shoulders.  

Based upon the foregoing record, it is the Board's conclusion 
that the veteran has not submitted a well-grounded claim with 
respect to his attempt to establish service connection for 
disability of the right shoulder.  While he may have a 
current right shoulder disorder, the file contains no 
evidence of incurrence or aggravation of a shoulder injury in 
service, and no medical evidence of a link between the 
claimed inservice injury and the current disability.  Without 
competent medical evidence of a connection between the 
current disability and service, the veteran's claim must be 
denied as not well grounded.  See Elkins and Caluza, supra.  
In view of this, there is no duty to assist the veteran 
further in the development of this claim, and the Board does 
not have jurisdiction to adjudicate it.  See Boeck and 
Grivois, supra. 

We have considered the veteran's statements regarding his 
belief that his current complaints are due to an inservice 
accident.  As noted earlier, however, he is not a physician, 
and his opinions regarding questions of medical diagnosis or 
causation cannot be considered competent medical evidence.   
See Bostain, Grottveit, supra.

C.  Service Connection for a Skin Rash Secondary
to Exposure to Herbicides

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam. 38 
C.F.R. § 3.307(a)(6)(iii).

Pursuant to 38 C.F.R. § 3.309(e), chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; porphyria cutanea 
tarda; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), and prostate cancer manifested to a degree of 
10 percent at any time after service shall be service 
connected, if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, and the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii)(1996) are met, 
even though there is no record of such disease during 
service, and provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) (1996) are also satisfied.  
Chloracne, however, or other acneform disease consistent with 
chloracne and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (1996).

In addition, acute and subacute peripheral neuropathy are 
also listed among those diseases associated with exposure to 
herbicides, and may be considered to have been incurred in 
service pursuant to 38 C.F.R §§ 3.307, 3.309. Acute and 
subacute neuropathy, however, means transient peripheral 
neuropathy that appears within two weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309(e)(Note 2).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994). See also 61 Fed. Reg. 57,586-57,589 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation as presented 
here, medical evidence which indicates that the claim is 
plausible is required to set forth a well-grounded claim.  
Grottveit v. Brown, supra.

In the instant case, the veteran's DD Form 214 indicates that 
he served in the Republic of Vietnam during the Vietnam era.  
A careful review of the medical records from his first period 
of service reveals that there are no complaints or findings 
indicating that the veteran had chloracne or any other 
problem related to residuals of Agent Orange exposure.  All 
pertinent findings were normal on separation examination in 
March 1967.  

The first indication that the veteran had a skin problem was 
on his August 1991 claim for service connection for a rash 
due to Agent Orange.  In spite of this claim, medical records 
do not show treatment for skin problems any earlier than 
1995, at which time the veteran was treated for complaints of 
skin problems on the forehead, back, chest, and hands.  
Subsequently, pertinent diagnoses have included sebaceous 
dermatitis and eczema (January 1995), contact dermatitis of 
the hands (September 1995), hands with dermatitis (February 
1996), dry skin, eczema (November 1996), dermatitis (December 
1996), and dermatitis of both hands (April 1997).  We note 
that, while the veteran's post-service medical records show a 
recent history of problems with the skin, they do not show a 
diagnosis of chloracne or any other acneform disease 
consistent with chloracne and porphyria cutanea tarda.

The veteran underwent a specific VA examination of the skin 
in August 1997.  While the diagnosis included atopic 
dermatitis of the hands and poikiloderma Civatte of the neck 
(chronic sun damage to the skin), this examination report was 
negative for any residuals of Agent Orange, and showed no 
diagnosis of acneform disease consistent with chloracne and 
porphyria cutanea tarda.  No additional medical evidence has 
been submitted regarding the veteran's skin.  

Upon careful review of the evidentiary record, the Board 
finds that, while the veteran served in Vietnam during the 
Vietnam era, he has never been diagnosed with chloracne or 
any other acneform disease consistent with chloracne and 
porphyria cutanea tarda.  Without satisfactory evidence to 
show that the veteran has one of the skin diseases enumerated 
at section 3.309(e) within a year of separation from service, 
exposure to a herbicide agent cannot be presumed.  See 
McCartt v. West, 12 Vet.App. 164, 168 (1999), wherein the 
Court stated that "neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of Caluza 
where the veteran has not developed a condition enumerated in 
either 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e)."

The Board further notes that the medical record indicates the 
veteran has been diagnosed with dermatitis and eczema.  These 
diagnoses, however, are not diseases listed at 38 C.F.R. § 
3.309(e).  Accordingly, under the law, the veteran is not 
entitled to a presumption that his dermatitis, eczema, or any 
of his other diagnosed disorders are etiologically related to 
exposure to herbicide agents used in Vietnam.

Having carefully reviewed the entire record, the Board finds 
that there is no medical evidence of record suggesting a 
connection between the veteran's claimed Agent Orange 
exposure and his diagnosed skin problems.  In regard to his 
claimed skin disorders, the Board finds that there is simply 
no medical evidence of record supporting the contention that 
the veteran actually has these claimed disorders due to Agent 
Orange exposure. 

We have considered the contentions of the veteran and, 
inasmuch as he is offering his own medical opinion and 
diagnoses, we note the record does not indicate that the 
veteran has any professional medical expertise.  See 
Espiritu, supra.  His assertions of medical causation alone 
are not probative because lay persons (i.e., persons without 
medical expertise) are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit, 
supra.  Furthermore, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded.  
See Grottveit, supra, at 93.

As noted previously, the judicial precedent in Caluza 
requires, for a claim to be well grounded, competent evidence 
of a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  As 
the veteran has submitted no competent medical evidence 
indicating that the he had chloracne or any other acneform 
disease consistent with chloracne within a year possible 
exposure to herbicides in Vietnam, and no competent medical 
evidence showing the current skin complaints are related to 
his  periods of service, the veteran has failed to establish 
a well-grounded claim of service connection for a skin 
disorder due to Agent Orange and there is no duty to assist 
him in developing his claim.  Accordingly, the claim must be 
denied as not well grounded.       

Finally, the Board is satisfied that the RO took all 
reasonable steps to properly develop the veteran's claim.  
Under the circumstances of this case, the appellant's 
application is not incomplete, and the VA has not been put on 
notice that other relevant evidence exists, or could be 
obtained, which, if true, would make the claim "plausible."  
Robinette v. Brown, 8 Vet.App. 69, 80 (1995);  See also Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Moreover, VA is not 
required to notify the veteran of particular evidence needed 
to make his application complete if the Department has not 
reasonably had notice of the existence of such evidence.  
McKnight v. Gober,
131 F.3 1483 (1997).  Consequently, there is no indication 
that a remand for additional evidentiary development would be 
warranted, as to theses issues, under the facts of this case.


ORDER

Service connection for a nerve problem of the right lower 
back and hip is denied.

Service connection for a muscle tear of the right shoulder is 
denied.  

Service connection for a skin disorder, claimed as due to 
exposure to Agent Orange, is denied.


REMAND

Entitlement to Service Connection for Right Inguinal Hernia

Medical records on file indicate that the veteran underwent 
right side hernia repair in 1982 and again in June 1990.  The 
file does not contain clinical records of these procedures, 
which evidently took place at private hospitals, between the 
veteran's two separate periods of active duty.

The veteran has essentially contended, with the support of 
his representative, that he aggravated his postoperative 
hernia on the right side during his second period of service, 
and that he now has a disability for which he has received 
treatment for the past several years.  In support of his 
claim, he has referred to service medical records from his 
second period of active duty, a May 1991 memorandum from a 
Physical Examination Board liaison officer, a May 1992 
statement of medical examination and duty status, and 
postservice medical records indicating that he has complaints 
of hernia-related problems.

The Board notes, that while these records clearly indicate 
that the veteran had ongoing problems with his right side 
hernia during his period of service in Desert Storm, the 
evidence on file is insufficient for the Board to make a 
determination as to whether the preservice condition was 
aggravated by service.  Accordingly, the case must be 
remanded so that additional records may be added to the 
claims file.  The RO should attempt to obtain copies of the 
following, if extant: clinical records of the veteran's 1990 
hernia repair at the Preston Memorial Hospital; the veteran's 
report of examination prior to activation for Desert Storm in 
October 1990; any service medical records from the veteran's 
second period of duty relating to hernia problems; the report 
of examination prior to separation from service in June 1991; 
and any copies of postservice treatment for problems 
associated with a right side hernia.

Prior to consideration by the RO, the veteran should be given 
the opportunity to appear for a new medical examination which 
considers the newly submitted evidence and provides an 
opinion as to the medical probability that any current 
disability is due to, or was aggravated by service.  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claims, the issues noted above are 
REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
request the names, addresses, and 
approximate dates of treatment of all 
health care providers (VA and non-VA) who 
have treated him for right side hernia 
since 1990.  Noted in this regard are 
clinical records from Preston Memorial 
Hospital regarding the 1990 operation, 
and postservice medical records 
pertaining to right side hernia 
complaints.  When the veteran responds 
and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked 
to submit copies of all medical records 
documenting their treatment which are not 
already in the claims folder.

2.  With the additional information on 
file, the veteran should be scheduled for 
a VA medical examination to determine the 
nature, etiology, and current severity of 
disability due to the veteran's right 
side hernia.  Any necessary special 
studies should be performed and all 
pertinent clinical findings should be 
reported in detail.  The claims folder 
must be made available to the examining 
physician for historical review prior to 
the examination.  The examiner's report 
should fully set forth all current 
complaints and pertinent clinical 
findings.  The examiner should comment on 
the degree of medical probability that 
any current disability associated with a 
right side hernia was aggravated by the 
veteran's period of service in Desert 
Storm.  All opinions expressed should be 
supported by reference to pertinent 
evidence.  

3.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim with 
consideration of any evidence submitted 
since the October 1998 supplemental 
statement of the case.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case which contains a summary of the 
relevant evidence and citation and 
discussion of the applicable law and 
regulations.  The veteran and his 
representative should be given the 
opportunity to respond to the 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

